Citation Nr: 0821694	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for 
diabetes mellitus, type II, with background diabetic 
retinopathy and diabetic neuropathy of the hands.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO issued a Statement of the Case (SOC) in February 2006 
and a Supplemental Statement of the Case (SSOC) in May 2006.  
The RO then transferred the claims file to the Board in 
August 2006.  In September and October 2006, the appellant 
submitted additional evidence in the form of medical records 
and statements of Dr. C.H., dated in August 2006; a statement 
of Dr. J.R., dated in August 2006; a statement of Dr. T.T., 
dated in August 2006; and a statement of A.W., dated in 
August 2006.  This evidence appears to be relevant to the 
issue on appeal directly to the Board.  However, the 
appellant did not provide a waiver of the initial review of 
that evidence by the RO prior to its submission for review to 
the Board.  The Board sent the veteran a letter inquiring 
whether the veteran wished to waive initial review of the 
evidence by the RO in April 2008.  The veteran did not 
respond to the April 2008 letter and has not submitted a 
waiver of initial review of the evidence submitted in 
September and October 2006.  Since the additional evidence in 
question is neither duplicative of other evidence nor 
irrelevant, and since a Supplemental Statement of the Case 
(SSOC) pertaining to that evidence was not issued, this 
evidence must be referred back to the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

The Board also notes that the veteran's most recent VA 
disability evaluation examination was conducted over four 
years ago in June 2004.  A new examination would be useful in 
assessing the current severity of the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make appropriate 
efforts to obtain the veteran's recent 
treatment records pertaining to 
diabetes mellitus.

2.  Schedule the veteran for an 
appropriate VA examination to ascertain 
the severity of his service-connected 
diabetes mellitus, to include any and 
all manifestations of the diabetes 
mellitus.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should also specifically 
comment on whether the veteran's 
diabetes results in use of insulin, a 
restricted diet, regulation of 
activities, whether ketoacidosis or 
hypoglycemia is objectively confirmed, 
whether the veteran's diabetes mellitus 
has resulted in hospitalization or 
frequent follow-up appointments, and 
whether there are any complications.

2.  The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence (to include that submitted 
directly to the Board) and all pertinent 
legal authority.  If the benefit is not 
granted, the RO should issue the veteran 
and his representative a SSOC.  After 
allowing an appropriate time for 
response, if the claim remains denied, 
the claim should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





